OPINION — AG — ** SCHOOL BOARDS — MEMBERSHIP ** (1) THE MEMBERS OF THE BOARD OF EDUCATION OF THE INDEPENDENT SCHOOL DISTRICT IN WHICH THE CITY OF WEWOKA IS LOCATED (THERE BEING NO PROVISIONS IN THE CHARTER OR AN ORDINANCE OF THE CITY OF WEWOKA FIXING THE NUMBER OR REGULATING THE TIME OR MANNER OF ELECTING SUCH MEMBERS) SHOULD BE ELECTED IN ACCORDANCE WITH THE PROVISIONS OF THE OKLAHOMA SCHOOL CODE, AND (2) SUCCESSORS OF THE THREE MEMBERS OF SUCH BOARD OF EDUCATION WHO WERE ELECTED IN 1947, 1948, AND 1950, RESPECTIVELY, SHOULD BE ELECTED IN 1951, AND (3) NOTIFICATIONS AND DECLARATIONS OF CANDIDACY OF ALL PERSONS DESIRING TO HAVE THEIR NAMES SUBMITTED FOR ELECTION AS MEMBERS OF SUCH BOARD OF EDUCATION MUST BE FILED WITH THE CLERK OF SUCH BOARD OF EDUCATION DURING THE PERIOD SPECIFIED IN SECT. 11 AND CANNOT LEGALLY BE FILED WITH THE COUNTY ELECTION BOARD OR THE SECRETARY OF THE ELECTION BOARD AND (4) THE ELECTION TO SELECT THREE MEMBERS OF SUCH BOARD OF EDUCATION IN 1951 SHOULD BE HELD ON THE FOURTH TUESDAY IN MARCH (MARCH 27, 1951) AND CANNOT LEGALLY BE HELD AT THE SAME TIME THE CITY ELECTION IS HELD ON THE THIRD TUESDAY IN MARCH. (ELECTION, SCHOOL BOARD) CITE: 70 O.S. 4-7 [70-4-7], 70 O.S. 4-10 [70-4-10], 70 O.S. 4-11 [70-4-11] (J. H. JOHNSON)